Appeal by the defendant from a judgment of the Supreme Court, Queens County (Latella, J.), rendered February 13, 2001, convicting him of rape in the first degree (two counts), sodomy in the first degree (three counts), criminal possession of a weapon in the second degree, and unlawful imprisonment in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that he was deprived of his right to be present at all material stages of the trial when the Supreme Court conducted a conference call with his arraignment attorney outside of his presence, for the purpose of ruling on the People’s application to use that attorney’s statements against the defendant at trial as adoptive admissions (see People v Cassas, 84 NY2d 718, 721-722 [1995]). After the conference call, *878the Supreme Court denied the People’s application. Accordingly, reversal is not warranted (see CPL 260.20; People v Morales, 80 NY2d 450, 457 n 2 [1992]). Ritter, J.P., Krausman, Schmidt and Crane, JJ., concur.